                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:12-CR-00172-RJC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 CLIFTON NELSON                             )
                                            )

         THIS MATTER is before the Court upon the defendant’s second motion for

compassionate release. (Doc. No. 49).

         The Court denied his previous motion because he had not first sought relief it

through the warden at his facility as required by 18 U.S.C. § 3582(c)(1)(A). (Doc. No.

48: Order); See United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (failure to

exhaust administrative remedy “presents glaring roadblock foreclosing

compassionate release”). The defendant still has not shown he has exhausted his

administrative remedies. (Doc. No. 49: Motion at 1). Additionally, without

minimizing the risks COVID-19 poses to persons in custody, the defendant’s fear of

contracting the disease for a second time is not sufficient to show extraordinary and

compelling reasons for his release. United States v. Blevins, --- F. App’x ---, 2020

WL 7691726, at *1 (4th Cir. Dec. 28, 2020) (citing Raia, 954 F.3d at 597).

         IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 49), is DENIED.




           Case 3:12-cr-00172-RJC Document 50 Filed 01/15/21 Page 1 of 2
       The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

 Signed: January 14, 2021




                                           2



          Case 3:12-cr-00172-RJC Document 50 Filed 01/15/21 Page 2 of 2
